 Case 2:18-cv-00687-DOC-AGR Document 37 Filed 06/04/20 Page 1 of 4 Page ID #:378



 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ELLIOTT LEW GRIFFIN,                    )      NO. CV 18-0687-DOC (AGR)
                                              )
13               Plaintiff,                   )
                                              )      ORDER TO SHOW CAUSE
14                       v.                   )
                                              )
15    Dr. E. FLORES, et al.,                  )
                                              )
16               Defendants.                  )
                                              )
17                                            )

18
           On January 26, 2018, Plaintiff, a state inmate proceeding pro se and in
19
     forma pauperis, filed a complaint under 42 U.S.C. § 1983. He named the
20
     following defendants in their individual and official capacities: Dr. E. Flores, a
21
     physician at North Kern State Prison (“NKSP”); Dr. K. Kaur (sued as “Kaar”), a
22
     physician at California Health Care Facility (“CHCF”); Dr. J. Krpan, a physician at
23
     CHCF; O. Siahaan, a physician’s assistant at CHCF (sued as “Siqhaan”); and Dr.
24
     S. Pido, a physician at California Men’s Colony (“CMC”).
25
           On May 2, 2018, Defendants filed a motion to dismiss the complaint under
26
     Fed. R. Civ. P. 12(b)(6). On June 19, 2018, Plaintiff filed an opposition to the
27
     motion. On June 22, 2018, Defendants filed a reply.
28
 Case 2:18-cv-00687-DOC-AGR Document 37 Filed 06/04/20 Page 2 of 4 Page ID #:379



 1         On January 9, 2019, the case was referred to the prisoner settlement
 2   program. (Dkt. No. 25.) The proceedings were ordered to take place within 90
 3   days of the date the order was filed. On February 19, 2019, the settlement
 4   proceeding was held. The case was not settled. (Dkt. No. 35.)
 5         On February 14, 2019, the this court issued a report and recommendation
 6   (“Report”) recommending that the district court issue an order (1) accepting the
 7   Report; (2) denying Defendants’ motion to dismiss the official capacity claim
 8   against Defendant Pido for injunctive relief; (3) granting Defendants’ motion to
 9   dismiss all other official-capacity claims without leave to amend; (4) denying
10   Defendants’ motion to dismiss the Eighth Amendment claim against Defendant
11   Pido; (5) granting Defendants’ motion to dismiss all other individual-capacity
12   claims with leave to amend; and (6) granting Plaintiff leave to file a First Amended
13   Complaint. Any objections to the Report were due by March 11, 2019. (Dkt. Nos.
14   26, 27.) No objections were filed by the parties.
15         On March 13, 2019, Plaintiff lodged a First Amended Complaint.
16         On March 15, 2019, the District Court accepted the findings and
17   recommendation in the Report. The District Court granted in part and denied in
18   part Defendants’ motion to dismiss as follows: (1) Defendants’ motion to dismiss
19   the official capacity claim against Defendant Pido for injunctive relief was denied;
20   (2) Defendants’ motion to dismiss all other official-capacity claims was granted
21   without leave to amend; (3) Defendants’ motion to dismiss the Eighth Amendment
22   claim against Defendant Pido was denied; (4) Defendants’ motion to dismiss all
23   other individual-capacity claims was granted with leave to amend; and (5) Plaintiff
24   was granted leave to file a First Amended Complaint. The Clerk was directed to
25   file the First Amended Complaint lodged by Plaintiff. (Dkt. No. 29.)
26         On March 15, 2019, Plaintiff’s First Amended Complaint (“FAC”) was filed.
27   (Dkt. No. 30.)
28         On March 20, 2019, in light of the referral to the prisoner settlement
 Case 2:18-cv-00687-DOC-AGR Document 37 Filed 06/04/20 Page 3 of 4 Page ID #:380



 1   program, this court issued a minute order suspending the deadline to file
 2   responsive pleadings to the FAC. (Dkt. No. 31.)
 3           On March 25, 2019, the court’s mail was returned as undeliverable by the
 4   postal service indicating “Return to Sender, Attempted - Not Known, Unable to
 5   Forward” and “Paroled/Discharged” (Dkt. No. 32.)
 6           On March 25, 2019, Plaintiff filed a Notice of Change of Address. The
 7   court updated Plaintiff’s mailing address in the court’s Case Management
 8   Electronic Case Filing system and re-mailed Plaintiff the Order Accepting
 9   Findings and Recommendation of United States Magistrate Judge, Dkt. No. 29,
10   and the Minute Order re Further Proceedings, Dkt. No. 31.
11           On March 28, 2019, the court’s mail was returned by the postal service
12   indicating “Paroled/Discharged.” (Dkt. NO. 34.)
13           On May 8, 2020, the court’s mail dated April 2, 2020 (report of prisoner
14   settlement proceeding) was returned by the postal service indicating “Not at this
15   address.” (Dkt. No. 36.)
16           Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the
17   Court apprised of the Plaintiff’s current address. In addition, Local Rule 41-6
18   provides that “the Court may dismiss the action with or without prejudice for want
19   of prosecution” if the Plaintiff fails to notify the Court in writing of Plaintiff’s current
20   address within 15 days after mail is returned as undeliverable by the Postal
21   Service.
22           Plaintiff has failed to notify the court in writing of Plaintiff’s current address
23   within 15 days after mail is returned as undeliverable as required in Local Rule
24   41-6.
25           Accordingly, IT IS ORDERED that, on or before June 25, 2020, Plaintiff
26   shall show good cause, if there be any, why this action should not be dismissed
27   without prejudice for failure to prosecute and/or failure to comply with a court
28   order. Filing a Notice of Current Address on or before June 25, 2020, shall
 Case 2:18-cv-00687-DOC-AGR Document 37 Filed 06/04/20 Page 4 of 4 Page ID #:381



 1   be deemed compliance with this Order to Show Cause.
 2         If Plaintiff does not timely file a Notice of Current Address on or
 3   before June 25, 2020, or otherwise respond to this Order to Show Cause,
 4   the court may recommend that the action be dismissed without prejudice
 5   for plaintiff’s failure to prosecute and/or failure to comply with a court
 6   order. See Link v. Wabash R.R., 370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed.
 7   2d 734 (1962).
 8
 9   DATED: June 4, 2020                  _________________________________
                                                  ALICIA G. ROSENBERG
10                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
